Citation Nr: 1314241	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  98-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for myositis ossificans of the right hip, with limitation of motion. 

2.  Entitlement to an initial rating in excess of 10 percent for arthralgia of the right ankle. 

3.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine strain. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION


The Veteran served on active duty from February 1970 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from March 1998 and August 1999 rating decisions. 

In the March 1998 rating decision, the RO, inter alia, granted service connection for myositis ossificans of the right hip and assigned a 10 percent disability rating, effective March 24, 1997; and denied entitlement to a TDIU.  In April 1998, the Veteran filed a notice of disagreement (NOD) to the initial rating assigned and to the denial of a TDIU.  The RO issued a statement of the case (SOC) in June 1998, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 1998.

In the August 1999 rating decision, the RO, inter alia, granted service connection for arthralgia of the right ankle and assigned a 10 percent disability rating, effective March 24, 1997; and granted service connection for arthralgia of the lumbosacral spine and assigned a noncompensable rating.  In September 1999, the Veteran filed a NOD to the initial ratings assigned.  The RO issued a SOC in October 1999, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 1999.

In September 1998, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

The Veteran was scheduled for a Board hearing in May 2001.  A February 2001 letter informed the Veteran that her hearing was scheduled.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  Nevertheless, in February 2013, the Board sent notice to the Veteran giving her the opportunity to appear at another Board hearing, to which she never responded. 

In June 2001, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  Subsequently, the AMC increased the initial rating for the Veteran's service-connected low back disability to 10 percent, effective March 24, 1997 (as reflected in a March 2006 rating decision and supplemental statement of the case (SSOC)), and continued to deny the remaining claims for higher initial ratings and a TDIU.  After accomplishing further action, the RO continued to deny each claim (as reflected in an October 2006 (SSOC)) and returned these matters to the Board for further appellate consideration.  Again, in February 2009, the Board remanded the claims on appeal to the RO, via the AMC, to afford the Veteran additional VA examinations.  After the Veteran failed to report to scheduled examinations, the RO again denied the claims (as reflected in a December 2010 SSOC), and returned the case to the Board.  As the Board determined that good cause had been shown by the Veteran for failing to report to the prior VA examinations, the Board again remanded the claims in November 2011 to afford the Veteran another opportunity to report for VA examinations.  After the Veteran failed again to report to scheduled examination, the RO denied the claims (as reflected in a September 2012 SSOC), and returned the case to the Board for further consideration.  

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for myositis ossificans of the right hip, arthralgia of the right ankle, and thoracolumbar spine strain, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating for the low back during the pendency of the appeal of a 10 percent rating, inasmuch as a higher rating for this disability is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page and the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

As a final preliminary matter, as previously noted in the November 2011 Board remand, in the November 2008 informal hearing presentation, the Veteran's representative raised the issue of service connection for diabetic peripheral neuropathy.  This claim for service connection has not yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's service-connected myositis ossificans of the right hip has been manifested by complaints of pain and limitation of hip motion, but is not productive of ankylosis, flexion limited to 30 degrees or more, abduction limited beyond 10 degrees, or impairment of the femur.   

3.  The Veteran's service connected arthralgia of the right ankle has been manifested by complaints of pain and limitation of ankle motion, but is not productive of marked limitation of motion of the right ankle, and there have been no findings of ankylosis. 

4.  The Veteran's service-connected thoracolumbar spine strain has been manifested by complaints of pain and slight limitation of motion; but without moderate limitation or limitation of forward flexion to 60 degrees or less, and without muscle spasm resulting in an abnormal gait or abnormal spinal contour, ankylosis, incapacitating episodes of at least two weeks over the past 12 months or any separately ratable neurological manifestations of low back disability.

5.  At all times pertinent to the current claims, the schedular criteria have been adequate to evaluate the disabilities under consideration

6.  While the Veteran's service-connected disabilities meet the percentage requirements for award of a schedular TDIU, the weight of the medical evidence indicates that the Veteran's service-connected disabilities do not prevent her from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for myositis ossificans of the right hip, with limitation of motion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.40, 4.45. 4.7, 4.71a, Diagnostic Code 5252 (2012).

2.  The criteria for an initial rating in excess of 10 percent for arthralgia of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.40, 4.45. 4.7, 4.71a, Diagnostic Code 5271 (2012).

3.  The criteria for an initial rating in excess of 10 percent for thoracolumbar spine strain are not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5292 (in effect prior to September 26, 2003); General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes (2012). 

4.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, the initial rating decisions were issued prior to enactment of the VCAA.  Subsequently, however, in April 2002, October 2004, March 2006 and March 2009, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims on appeal, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; the letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  

After issuance of these letters, and opportunity for the Veteran to respond, the March 2006, October 2006, December 2010 and September 2012 SSOCs reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of these notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private medical treatment records, and the reports of November 1997, September 2002 and October 2005 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's RO hearing, along with and various written statements provided by the Veteran, and by her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim on appeal, prior to appellate consideration, is required.

As noted, the Board sought further development of the claims on appeal in June 2001, February 2009 and November 2011.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In June 2001, the Board instructed the RO/AMC to request any additional information concerning both VA and non-VA medical treatment and obtain any such records identified.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo VA examinations after all the pertinent records were associated with the claims file to determine the current severity of the disabilities on appeal as well as the impact the Veteran's service-connected disabilities had on her ability to work.  Subsequently, as noted above, in April 2002 and October 2004, the RO/AMC sent notices to the Veteran requesting information about any medical treatment with respect to her claims.  Further, as discussed above, she was afforded VA examinations in September 2002 and October 2005.  

In February 2009, the RO/AMC was again instructed to request any information concerning medical treatment from the Veteran and afford her another VA examination.  As observed above, another VCAA notice requesting information concerning medical treatment was sent to the Veteran in March 2009.  VA examinations were scheduled in July 2010, but the Veteran failed to report.  In the November 2011 remand, the Board determined that good cause had been shown for the Veteran's failure to report as there was a notation in the file indicating that she had cancelled the examination due to broken ankle; and remanded the case again to give the Veteran another opportunity to report for VA examinations as well as a social and industrial survey.  These examinations were scheduled in January 2012, but the Veteran again failed to report. 

Since that time, the Veteran has not contacted VA to reschedule the examinations, nor has she offered any explanation as to why she did not attend the examinations.  A SSOC was issued in September 2012 outlining the RO's attempts to schedule examinations.  Further, the Veteran's representative was copied on the SSOC.  There is no indication that the Veteran did not receive the SSOC.  When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  There is no legal or regulatory requirement that VA make further efforts to schedule an examination.  Generally, when a Veteran, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655 (b).  The Board notes that, as in the instant case, an initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655 (b).  As such, the consequence in this case of the Veteran's failure without good cause to report for the recent VA examinations is that her claims must be decided on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty to assist the veteran in the development of her claim, the veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).     

Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim. Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Initial Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A. Myositis Ossificans of the Right Hip

The Veteran filed a claim for service connection in March 1997 for right hip disability.  The RO granted the claim in a March 1998 rating decision, and assigned an initial 10 percent rating for the right hip disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5023-5252, effective March 24, 1997 (the date of claim). 

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Under Diagnostic 5023 for myositis ossificans, the affected part is rated based on limitation of motion.  Under Diagnostic Code 5252 for limitation of flexion of the thigh, where limitation is limited to 30 degrees, a 20 percent rating is contemplated, and a 30 percent rating is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a 40 percent rating is contemplated.  

Turning to the remaining diagnostic codes pertaining to the hip and thigh, Diagnostic Code 5250 provides for ankylosis of the hip.  Limitation of extension of the thigh to 5 degrees warrants assignment of a 10 percent rating under Diagnostic Code 5251.  No higher rating is available under this code.  In addition, under Diagnostic Code 5253, where there is limitation of rotation of the thigh, a 10 percent rating is assigned.  Assignment of a 20 percent rating, the highest available rating under Diagnostic Code 5253, is warranted where there is limitation of abduction of the thigh, or motion lost beyond 10 degrees.  Diagnostic Codes 5254 is applicable when there is a flail joint, and Diagnostic 5255 applies to impairment of the femur.  

Standard range of hip flexion is from 0 to 125 degrees, and hip abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.   

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, at no point since the March 24, 1997 effective date of the award of service connection has the right hip disability warranted a rating higher than the initial 10 percent rating assigned.

The Veteran was afforded a VA examination in November 1997.  The claims file was reviewed.  She reported pain in her hip.  On physical examination, there was a moderate degree of adherence detected over the greater trochanter on the right.  Range of motion was 45 degrees flexion, 20 degrees abduction, 10 degrees adduction, 10 degrees extension, 40 degrees internal rotation and 45 degrees external rotation.  All movements were painful and muscle strength was 3/5.  X-rays were ordered, but the Veteran cancelled her radiology appointment and did not reschedule.  The diagnosis was myositis ossificans of the right hip.  

The Veteran testified at an RO hearing in September 1998.  She indicated that she had trouble sitting and lot of difficulty moving her leg forward and backward.  She indicated that she had a lot of pain and used heat and ice for relief.  

VA treatment records have been associated with the claims file and reviewed.  In October 1999, the Veteran presented reporting right hip pain.  However, an October 1999 x-ray of the right hip showed no evidence of fracture or other significant bony pathology with incident finding of non-specific soft tissue calcification.  Follow up physical therapy notations observed decreased strength in the right lower extremity.  However, an October 2000 record observed that right lower extremity active range of motion was within functional limits throughout.  

On remand, the Veteran was afforded another VA examination in September 2002. The claims file was reviewed.  The Veteran reported right hip pain, weakness and fatigability.  She denied stiffness, swelling, heat or redness.  Her treatment was propoxyphene.  She experienced flare-ups three times a week, lasting two to three hours.  She indicated that she was 75 percent of her normal self during flare-ups.  She did not use any assistive devices for her hip.  She was able to do her activities of daily living with some assistance from her son who helped with shopping, lifting and cleaning.  Her walking was limited to approximately 30 minutes.  

On physical examination, the right hip showed no significant abnormality of color, deformity, swelling or atrophy.  Palpation of the right hip showed no abnormality of  temperature, crepitance or swelling.  There was tenderness over the greater trochanteric process of the right hip.  Range of motion was to 115 degrees on flexion with pain from 100 degrees; to 30 degrees on extension with pain from 20 degrees; to 30 degrees on external rotation with pain from 20 degrees; to 30 degrees on internal rotation with pain from 20 degrees; to 45 degrees on abduction and to 25 degrees on adduction.  After repetition, there was slight decreased range of motion with more pain.  Flexion was limited to 100 degrees with pain from 90 to 100 degrees.  The remaining range of motion findings remained unchanged.  The examiner observed that the October 1999 x-rays showed no evidence of significant bony pathology.  A contemporaneous x-ray was normal with soft tissue calcification.  The assessment was right hip strain.     

The Veteran was afforded another VA examination in October 2005.  The claims file was again reviewed.  She again reported right hip pain.  She had not had any treatment within the past 12 months.  She reported daily flare-ups lasting a couple of hours, which would respond to being nonweightbearing, lying down and taking  her medication.  She was able to bathe, dress and eat, but she had difficulty driving.  She could walk a half hour, stand for 5 or 10 minutes, and sit for 20 to 30 minutes.  She had difficulty bending, lifting and twisting.  

On physical examination, the right hip showed no significant abnormality of color, deformity, swelling or atrophy.  Palpation of the right hip showed no abnormality of  temperature, crepitance or swelling.  There was tenderness over the greater trochanteric process of the right hip.  Range of motion was to 100 degrees on flexion with pain from 90 degrees; to 30 degrees on extension with pain from 20 degrees; to 30 degrees on  external rotation with pain from 25 degrees; to 30 degrees internal rotation with pain from 25 degrees; to 45 degrees abduction with pain at that point; and to 20 degrees on adduction.  After repetition, there was no change in range of motion.  There was no ankylosis.  The examiner noted the September 2002 x-ray.  The assessment was right hip strain with myositis ossificans.  
 
Follow up VA treatment records document continued complaints of pain.  However, a December 2005 record noted that the Veteran had full range of motion in all joints with no redness.  

As discussed above, the RO has attempted on at least two more occasions to schedule the Veteran for additional VA examinations, to which she has failed to report.  The consequence of this failure is that the Board must base its decision on the remaining evidence of record.  

In turning to the applicable rating criteria, the Board observes that Diagnostic Code 5251 is not for application because the Veteran is already receiving the highest rating available under this code.  Also, Diagnostic Code 5250 is not applicable because there is no evidence of ankylosis of the right hip. The most recent examination in October 2005 clearly found no evidence of ankylosis.  

A 20 percent rating or higher is also not warranted under Diagnostic Code 5252.  There is no evidence of flexion of the thigh being limited to 30 degrees or more.  The most restrictive range of motion documented at the initial VA examination in November 1997 was flexion was limited to 45 degrees, warranting a 10 percent rating under this code.  Importantly, subsequent VA examinations documented much improved range of motion with findings of flexion to at least 100 degrees, which indicates that the initial VA examination appears to have been an anomaly.  Further, there is no competent medical evidence of limitation of abduction beyond 10 degrees to warrant a 20 percent rating under Diagnostic Code 5253.  Although the initial examination indicated that abduction was to 20 degrees, both subsequent VA examinations reported that the Veteran was able to abduct her hip to 45 degrees, which is considered normal, with only pain noted at the end point on October 2005 examination.  Moreover, VA treatment records also indicated that the Veteran had normal range of motion.  Thus, as it appears that the November 1997 VA examination is inconsistent with all of the remaining evidence of record, the Board finds that the remaining evidence of record, which shows normal abduction, to be more probative.  Further, there is no evidence of a flail joint or impairment of the femur to warrant a higher rating under Diagnostic Codes 5254 and 5255.    

The Board has also considered the Veteran's functional impairment due to pain and other factors during the period in question.  However, the medical evidence simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination to warrant a higher initial rating.  Although, the September 2002 examination documented some decrease on flexion after repetitions, the degree of restriction still did not meet the criteria for a higher rating.  The October 2005 VA examination found no change in range of motion testing after repetitions.  Even though the initial examination documented that all movements were painful, there was no indication of any additional functional loss due to pain.  See Mitchell.  Again, moreover, as this examination appears to be inconsistent with all the remaining medical evidence of record, the Board finds that it has less probative value.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of an initial rating in excess of 10 percent for the Veteran's right hip disability. 

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, and those of her representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of her claim for a higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's right ankle disability.  See 38 C.F.R. § 3.159 (a)(1); Bostain, 11 Vet. App. at 127; Routen. 10 Vet. App. at 186.  As discussed above, the persuasive evidence indicates that the Veteran's right hip disability is consistent with the assigned 10 percent initial rating. 

Under the circumstances of this case, the Board finds that, since the effective date of the award of service connection, the Veteran's myositis ossificans of the right hip  has not met the criteria for a 20 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 20 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met. 

For all the foregoing reasons, there is no basis for staged rating of the Veteran's myositis ossificans of the right hip, pursuant to Fenderson (cited above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.
 
B. Arthralgia of the Right Ankle

Again, in March 1997, the Veteran filed a claim for service connection for right ankle disability.  The RO granted the claim in a August 1999 rating decision, and assigned an initial 10 percent rating for the right ankle disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-5271, effective March 24, 1997 (the date of claim). 

The Veteran's arthralgia of the right ankle has been rated under Diagnostic Codes 5099-5271.  As noted above, hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5271 pertains to limited motion of the ankle.  Under this diagnostic code, ankle disability with moderate limitation of motion warrants a 10 percent rating.  A 20 percent rating is assigned for ankle disability with marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.   

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, at no point since the March 24, 1997 effective date of the award of service connection has the right ankle disability warranted a rating higher than the initial 10 percent rating assigned.

At the November 1997 VA examination, the Veteran reported frequent episodes of slight pain in her right ankle.  On physical examination, the right ankle was diffusely tender and held in a plantar flexed position.  Range of motion was zero degrees dorsiflexion, 45 degrees plantar flexion, 20 degrees eversion to pronation and 30 degrees inversion to supination.  Stress testing in varus and valgus positions revealed no evidence of laxity of the medial or lateral supporting ligaments of the right ankle.  Again, x-rays were cancelled by the Veteran.  The diagnosis was arthralgia of the right ankle.

At an RO hearing in September 1998, the Veteran testified that she experienced constant right ankle pain, swelling and limited motion.  She also indicated that she had problems driving.  

VA treatment records showed that an October 1999 x-ray of the right ankle showed non-specific osteopenia, but no evidence of fracture or other significant bony pathology.  Again, follow up physical therapy notations showed decreased strength in the right lower extremity.  However, an October 2000 record observed that right lower extremity active range of motion was within functional limits throughout.  

At the September 2002 VA examination, the Veteran reported right ankle pain, weakness, stiffness, swelling, redness and fatigability.  She denied locking, instability or heat redness.  Her treatment was propoxyphene.  She experienced flare-ups three times a week, lasting two to three hours.  She indicated that she was 75 percent of her normal self during flare-ups.  She did not use any assistive devices for her ankle.  Again, she was able to do her activities of daily living with some assistance from her son who helped with shopping, lifting and cleaning.  Her walking was limited to approximately 30 minutes.  On physical examination, the right ankle showed no significant abnormality of color, deformity, swelling or atrophy.  Palpation of the right ankle showed no abnormality of  temperature, crepitance or swelling.  There was tenderness over the anterior aspect of the ankle.  Range of motion was 20 degrees dorsiflexion with pain at 10 degrees; and 45 degrees plantar flexion with pain at 35 degrees.  After repetition, the range of motion findings remained the same.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  The examiner observed that the October 1999 x-rays showed nonspecific osteopenia with no significant bony pathology.  The assessment was right ankle strain.  Based on a contemporaneous normal x-ray, the examiner observed that the Veteran did not have right ankle arthritis.    

On October 2005 VA examination, the Veteran again reported right ankle pain.  She had not had any treatment within the past 12 months.  She reported daily flare-ups lasting a couple of hours, which would respond to being nonweightbearing, lying down and taking her medication.  She reported the same restrictions as noted above.  On physical examination, the right ankle showed no significant abnormality of color, deformity, swelling or atrophy.  Palpation of the right ankle showed no abnormality of  temperature, crepitance or swelling.  There was slight tenderness.  Range of motion was 15 degrees dorsiflexion with pain at 10 degrees; and 45 degrees plantar flexion.  The Achilles tendon was of normal alignment.  After repetition, the range of motion findings remained the same.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  

Again, as discussed above, the RO has attempted on at least two more occasions to schedule the Veteran for additional VA examinations, to which she has failed to report.  The consequence of this failure is that the Board must base its decision on the remaining evidence of record.  

The Board finds that the symptomatology attributable to the Veteran's right ankle disability more closely approximates no more than overall moderate limitation of motion, consistent with the 10 percent rating assigned.  In so finding, the Board observes that the Veteran consistently had 45 degrees plantar flexion and almost full dorsiflexion less only 5 degrees during her most recent October 2005 VA examination. VA treatment records have also shows that the Veteran's range of motion was within normal limits.  Again, the Board recognizes that the November 1997 VA examination indicated that the Veteran was unable to dorsiflex her ankle.  Nevertheless, given that the preponderance of the medical evidence shows that the Veteran has consistently been able to move her right ankle, the Board finds that as this examination is inconsistent with the remaining medical evidence of record, it has minimum probative value.  As such, the Board finds that marked limitation of motion has not been shown. 

The Board has also considered the Veteran's functional impairment due to pain and other factors during the period in question.  However, the medical evidence simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination to warrant a rating in excess of 10 percent.  The September 2002 and October 2005 VA examinations both found no changes in range of motion after repetitions.  Although pain was observed, there is no indication of functional loss due to his pain.  See Mitchell.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the Veteran's right ankle disability. 

The Board has also considered the applicability of other, alternative diagnostic codes for rating the Veteran's right ankle disability, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, ankylosis has not been shown.  See 38 C.F.R. § 4.71a.  The Veteran's right ankle is not manifested by malunion of the os calcis or astragalus, nor is it characterized by astragalectomy.  See id.  Again, both of the recent VA examinations specifically made no such findings.  The disability also has not been shown to involve any other factors that warrant evaluation under any other provisions of VA's rating schedule

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, and those of her representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of her claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's right ankle disability.  See 38 C.F.R. § 3.159 (a)(1); Bostain, 11 Vet. App. at 127; Routen. 10 Vet. App. at 186.  As discussed above, the persuasive evidence indicates that the Veteran's arthralgia of the right ankle is consistent with the assigned 10 percent initial rating. 

Under the circumstances of this case, the Board finds that, since the effective date of the award of service connection, the Veteran's arthralgia of the right ankle has not met the criteria for a 20 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 20 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met. 

For all the foregoing reasons, there is no basis for staged rating of the Veteran's arthralgia of the right ankle, pursuant to Fenderson (cited above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C  Thoracolumbar Spine Strain

Again, the Veteran filed her current claim for service connection on March 24, 1997 and service connection for her low back disability was granted and assigned a noncompensable rating in the August 1999 rating decision.  Subsequently, in a March 2006 rating decision, the RO granted an initial 10 percent rating, effective March 24, 1997 and evaluated thoracic spine strain as part of the rating,  

At that time, the RO assigned the rating for the Veteran's thoracolumbar spine strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to September 26, 2003).  However, during the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R.  § 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

As there is no indication that the revised criteria are intended to have retroactive effect, with respect to each amendment, the Board has a  duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the revised criteria , and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 

The Board notes that the RO addressed the amendments in its December 2010 supplemental statement of the case.  Therefore, the Board may also consider these amendments, as appropriate, without prejudicing l the veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5289 is applicable when there is ankylosis of the lumbar spine.  Former Diagnostic Code 5292,  for limitation of motion of the lumbar spine, authorized the following ratings: 10 percent for slight limitation of motion; 20 percent for moderate limitation of motion; and 40 percent for severe limitation of motion.  

Under former Diagnostic Code 5293, for mild intervertebral disc syndrome, a 10 percent rating is assigned.  When disability is moderate, with recurring attacks, a 20 percent rating is warranted.  A 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Under former Diagnostic Code 5295 for lumbosacral strain, a 10 percent rating is warranted with characteristic pain on motion, and a 20 percent rating is in order with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum scheduler rating of 40 percent is awarded when disability from lumbosacral strain is severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

Effective September 26, 2003, the criteria for rating disabilities of the spine are now set forth in a General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula provides for assignment of a rating of 20 percent when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Normal ranges of motion or the thoracolumbar spine are forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees.  38 C.F.R. § 4.71, General Rating Formula, Note 2, and Plate V.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, at no point since the March 24, 1997 effective date of the award of service connection has the low back disability warranted a rating higher than the initial 10 percent rating assigned.

The Veteran also reported lower back pain during November 1997 VA examination.  On physical examination, lumbar spine range of motion was to 90 degrees on flexion, to 45 degrees on extension, to 50 degrees on lateral bending to the right and left, and to 80 degrees on rotation to the right and left.  Deep tendon reflexes were hypoactive, but equal.  The strength of the extensor halluces longue muscles were adequate and equal sided.  There were no sensory changes detected.  Again, x-rays were cancelled by the Veteran.  The diagnosis was arthralgia of the lower back.

During the RO hearing, the Veteran also reported that her back constantly hurt.  Follow up VA treatment records showed that in September 1998, the Veteran's back was positive for tenderness in the right lumbosacral area, but negative for spasm.  Additional records in June 1999 and October 1999 again showed reports of low back pain.  An October 1999 x-ray of the back s revealed apparent mild osteoporosis of uncertain etiology of significant.  There was no evidence of acute fracture or other significant pathology.  Another x-ray in August 2000 revealed a normal lumbosacral spine with partial sacralization of L5.  A June 2001 record again documents reports of low back pain.  

On the September 2002 VA examination, the Veteran reported pain, weakness, stiffness, fatigability and lack of endurance.  She wore a back brace.  Flare ups for her thoracic spine occurred up to two times per week, lasting four to six hours, being 50 to 75 percent of her normal self.  With respect to her low back, flare ups occurred approximately four times a week, lasting approximately eight hours, during which she was 20 percent of her normal self and sometimes bed ridden.  Again, she was able to take care of her activities of daily living with some help from her son. 

On physical examination, the thoracic and lumbosacral spine showed no significant abnormality of color, deformity, swelling or atrophy.  Palpation showed no abnormality of temperature, crepitance or swelling.  There was tenderness over the paravertebral muscles.  Range of motion of the thoracic spine while seated revealed 30 degrees extension and flexion with pain at 20 degrees.  Range of motion of the lumbosacral spine was to 70 degrees on flexion with pain at 0 degrees; to 30 degrees on extension with pain at 0 degrees, to 40 degrees left and right side flexion with pain at zero degrees, and 35 degrees right and left rotation with pain at 0 degrees.  Pain was measured by grimacing, as the Veteran did her range of motion.  After repetition, there was no significant change in range of motion of the thoracic spine or the lumbosacral spine.  Essentially, the range of motion findings remained the same, except a slight decrease to 30 degrees left and right side flexion and left and right side rotation.  There was normal muscle strength and sensory was grossly normal over the dorsum of both feet.  Reflexes were 2+ in the knees and 1+ in the ankles.  Straight leg raised in a sitting position were 90 degrees bilaterally.  The examiner again observed the normal x-ray results in August 2000.  Contemporaneous x-rays of the thoracic and lumbar spine were also normal.  The assessment was thoracic spine strain and lumbosacral spine strain.  The examiner noted that no arthritis was found, and that Veteran did not have sciatica of the lumbar spine.  

A May 2005 VA treatment record continued to show a history of back pain.  At the October 2005 VA examination, the Veteran reported daily back pain with flare up averaging five times per week, lasting a half day to a day during which she would need to be nonweightbearing, take her medications and rest.  She would become somewhat functional thereafter.  She also reported that she wore a back brace and used a cane periodically.  She denied any bowel or bladder incontinence.  She reported the same restriction on her activities of daily living as outlined above.  She had not sought medical care in the past year.  Essentially, the same findings were documented on physical examination as the previous examination.  Range of lumbar spine motion was to 70 degrees on flexion with pain at 60 degrees; to 30 degrees on extension; to 30 degrees on right and left side bend with pain at 20 degrees; and 40 degrees left and right rotation with pain at 35 degrees.  After repetition, there was no change in range of motion findings.  On neurological examination, the Veteran was able to stand up on her tiptoes and on her heels.  Straight leg raises were 90 degrees bilaterally.  Sensory to light touch was normal.  Reflexes were the same as previously documented.  Strength was all normal, except right hip flexor was 4 to 4 1/2.  The assessment was thoracic spine strain and lumbosacral spine strain.  

Again, the RO has attempted on at least two more occasions to schedule the Veteran for additional VA examinations, to which she has failed to report.  The consequence of this failure is that the Board must base its decision on the evidence already of record.  

Under the revised criteria, there is no medical evidence to warrant a rating in excess of 10 percent under the General Rating Formula.  There has been no objective finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 170 degrees to warrant a 20 percent rating.  Flexion was to 70 degrees at both the September 2002 and October 2005 VA examinations.  Moreover, there has been no findings of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Both of these examinations also indicated that there were no significant spinal abnormalities.  

Lastly, there was no evidence of incapacitating episodes having a total duration of at least two weeks to warrant a 20 rating under the formula for intervertebral disc syndrome.  The Board recognizes that the Veteran has reported being bed ridden due to her low back disability.  However, the Veteran has not asserted that this was physician prescribed bed rest.  Moreover, the record does not otherwise report any periods of physician prescribed bed rest.  Importantly, the Veteran has not specifically identified any treatment records that show incapacitation requiring physician prescribed bed rest for this duration of time.  

For the same reasons as discussed above, under former Diagnostic Code 5292, a 20 percent or higher rating is not warranted because limitation of motion has not been shown to be moderate.  Further, a higher rating is not warranted under former Diagnostic Code 5293 for intervertebral disc syndrome because there has been no evidence of moderate disability  with recurring attacks.  A higher rating under Diagnostic Code 5295 is also not warranted because there was no objective medical finding of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  

The Board has also considered the Veteran's functional impairment due to pain and other factors during the period in question.  However, the medical evidence simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination to warrant an initial higher rating.  Although the September 2002 VA examination documented pain throughout flexion and the October 2005 VA examination indicated pain began at 60 degrees flexion, there is no indication of additional functional impairment or loss.  See Mitchell.  Importantly, both VA examinations found no changes in range of motion after repetitions.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the Veteran's low back disability. 

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability to warrant a separate compensable rating.  There was no evidence of bowel or bladder dysfunction.  At the October 2005 VA examination, the Veteran expressly denied any such problems.  Further, there was no objective medical finding of radiculopathy of the lower extremities associated with the Veteran's low back disability during this period.  Sensory examinations have been normal.  Importantly, the September 2002 VA examiner found no evidence of sciatica.  Thus, an additional separate compensable rating is not warranted for any other neurological symptoms and the Veteran's current symptoms are adequately contemplated under the assigned 10 percent disability rating. 

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, along with those of her representative, advanced on her behalf have been considered.  However, the Board finds that the lay assertions made in support of her claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's low back disability.  See 38 C.F.R. § 3.159 (a)(1); Bostain, 11 Vet. App. at 127; Routen. 10 Vet. App. at 186.  As discussed above, the persuasive evidence indicates that the Veteran's low back disability is consistent with the assigned 10 percent initial rating. 

Under the circumstances of this case, the Board finds that, since the effective date of the award of service connection, the Veteran's thoracolumbar spine strain has not met the criteria for a 20 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 20 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met. 

For all the foregoing reasons, there is no basis for staged rating of the Veteran's thoracolumbar spine strain, pursuant to Fenderson (cited above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

D. 
Extra-schedular Consideration

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point since the March 1997 effective date of the awards of service connection has the Veteran's service-connected right hip, right ankle, or low back disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria have been are adequate to rate the disabilities under consideration at all pertinent points.  The rating schedule fully contemplates the described right hip, right ankle and low back symptomatology, to include mechanical impairment resulting in limitation of motion, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).

The Board notes that the Veteran has been awarded service connection for right knee injury, status post total knee replacement (rated as 50 percent disabling prior to September 1, 2001 and as 60 percent disabling from that date), diabetes mellitus (rated as 10 percent disabling), myositis ossificans, right hip, with limitation of motion (rated as 10 percent disabling), arthralgia of the right ankle (rated as 10 percent disabling) thoracolumbar spine strain (rated as 10 percent disabling), cervical spine degenerative disc disease (rated as 10 percent disabling) and adjustment disorder (rated as 10 percent disabling, effective September 17, 1998).  Throughout the course of the appeal, the Veteran's combined rating has been at least 70 percent.  Hence, the Veteran meets the percentage requirements for award of a schedular TDIU, pursuant to section 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render her unemployable.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341,  4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, there is no indication that the Veteran, in fact, is or has been rendered unemployable due to service-connected disabilities at any point pertinent to this appeal.  A July 1997 application for TDIU shows that the Veteran reported being unable to work in nursing since 1989.  She had worked part time in a sporting goods store until April 1997, but reportedly had to quit because the pain had become unbearable.  In a subsequent October 1998 request for employment information, the Veteran again indicated that she had last worked in April 1997 as a sales clerk.    

During the September 1998 RO hearing, the Veteran testified that she was unemployable and could no longer work as a nurse due to her service-connected disabilities.  She also indicated that she tried to be a cashier, but was also unable to perform those duties.   

Following her right total knee replacement in July 2000, a VA treatment record reflects an observation that she was currently not employable.  However, this was immediately following surgery and the Veteran was awarded a temporary total rating for convalescence during this period.  

Moreover, on September 2002 VA examination, it was observed that she worked part-time, 25 hours per week, in a daycare assisting with little infants.  She was previously employed as a nurse until 1993 when she stopped because of back and leg pain.  The examiner opined that it was quite reasonable for the Veteran to continue employment as such, but if her conditions worsened, she may need a more sedentary job.  However, at the present time, she was employable at her present job.  

In a subsequent March 2003 TDIU claim, the Veteran indicated that she had quit working due to knee pain in March 2003.  During the October 2005 VA examination, she again reported that she last worked in 2003 in a daycare environment.  She had not been working because she was unable to bend and take care of the kids.  The examiner opined that she would be restricted to be employed by some type of position that would allow her to sit no more than 20 to 30 minutes, stand no more than 5 to 10 minutes, walk no more than 30 minutes, would limit lifting, bending, twisting, and allowed for her to change her positions from sitting to standing as needed.   The claims file also includes an employment statement from the Veteran's last employer, which indicated that she lasted worked for them in March 2003 and she was discharged for excessive absenteeism.  The type of work performed was child care for less than 20 hours per week.  

Again, the Veteran failed to report for additional VA examinations that may have yielded favorable evidence in support of her claims. 

In sum, the current record, does not demonstrate that the Veteran is physically and mentally incapable of working.  The September 2002 VA examiner determined that the Veteran could continue her employment, that, if her conditions worsened, she may require a more sedentary position, but did not at any point find that she was unemployable.  Likewise, while the October 2005 VA examiner report documents certain restrictions, the examiner also did not find that she was unemployable.  In sum, as there is no competent evidence of record-and none has been identified-indicating that the Veteran is currently unemployable.  Rather, the weight of the medical and other evidence indicates that the Veteran's service-connected disabilities do not render her unemployable.

Furthermore, to whatever extent the Veteran and/or her representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor her representative is shown to possess expertise in medical or vocational matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


							(ORDER ON NEXT PAGE)

ORDER

An initial rating in excess of 10 percent for myositis ossificans of the right hip is denied.

An initial rating in excess of 10 percent for arthralgia of the right ankle is denied.

An initial rating in excess of 10 percent for thoracolumbar spine strain is denied.

A TDIU is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


